FORET, Judge.
Defendant, Claude M. Boutin, was charged by bill of information with driving *43while intoxicated (third offense), in violation of LSA-R.S. 14:98. On May 12, 1983, the defendant waived his right to a jury trial and was tried before the district judge. He was found guilty.
On May 24, 1983, the defendant was sentenced to a term of three years at hard labor, which was suspended, and he was placed on supervised probation, with the special condition of probation being that he pay a fine of $1,000 plus court costs and serve one year in the Lafayette Community Correctional Center and attend the Court Sobriety Program and Driving Program.
The defendant filed a motion for appeal but has not filed any assignments of error nor has a brief been filed. Consequently, this case will only be reviewed for errors patent on the face of the record. State v. Jimmerson, 432 So.2d 1093 (La.App. 3 Cir.1983). We have fully reviewed the record for these errors and find none.
For the reasons assigned, the conviction and sentence are affirmed.
AFFIRMED.